DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species F in the reply filed on 08/22/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not indicated the existence of serious burden to the Examiner for the search and examination of all claims, since Species A-H include some common features.  This is not found persuasive because as noted by Examiner in the Requirement for Restriction/Election that was mailed 05/20/2022, and as set forth by Applicant in the paragraphs of the disclosure referenced by Examiner in the Requirement, the Species include features and configurations exclusive to each other for example: simulation, Agent, replay memory environment, black-box, white box, explainable autoencoder and an explainable generative adversarial network.  While there is some overlap in the search for these features, Applicant’s disclosure also identifies the Species set forth by the Examiner as referring to different embodiments.  Examiner reminds Applicant that when examining different Species/Embodiments Examiner must consider different art combinations, different reasons for combining, etc., in addition to any common features shared by the Species/Embodiments.  Examiner also reminds Applicant that upon allowance of a generic claim, withdrawn claims requiring all the limitations of a generic claim will be considered for rejoinder.  In that regard, Applicant is encouraged to amend the withdrawn claims throughout prosecution to ensure compact prosecution upon the allowance of a generic claim. 

Therefore, the requirement is still deemed proper and is therefore made FINAL.

Applicant asserts that claims 1, 3-22, 25-26 and 28-30 read on the elected embodiment. However, claim 13 recites features directed towards non-elected species, H, which requires for example, simulation, Agent, replay memory environment, black-box. Accordingly, claim 13 is withdrawn from consideration.

thus, Claims 2, 13, 23-24 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/22/2022. be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In the specification, the related paragraph for claim 11 is ¶ 187 of the instant application. based on the specification and the support provided, it is not clear and it is not enabling how the claim limitation “the explainable autoencoder, first model, and second model are implemented as a quantum processing system configured to model quantum decoherence effects and one or more of a qubit state…” is implemented. Further, its contrary a person of ordinary skill in the art that an autoencoder with multiple models, etc. on a quantum computer with the claimed features or limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, 14-22, 25-26 and 28-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the training comprises…" in line 9.  The training is not defined in the previous limitations, therefore, there is insufficient antecedent basis for this limitation in the claim.
Claims 3-12, 14-22, 25-26 and 28-30 are rejected as they are being directly or indirectly dependent on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 8-12, 14-22, 25-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. ("Interpretable Partitioned Embedding for Customized Fashion Outfit Composition", Alibaba Group, 2017) in view of Papernot et al. (“Practical Black-Box Attacks against Machine Learning”, Association for Computing Machinery, pages = {506–519}, 2017)

Regarding claim 1. 
Feng teaches a method for providing an explainable model, the explainable model comprising one or more of an explainable autoencoder and an explainable generative adversarial network (see page 1, abstract, “a partitioned embedding network to learn interpretable representations from clothing items. The overall network architecture consists of three components: an auto-encoder module, a supervised attributes module and a multi-independent module.”, i.e. wherein the supervised attribute module is a GAN, see page 4, right col first paragraph, “we adopt Generative adversarial nets(GAN) [9] to extract color embedding. So, the color attribute supervised network Anet 1 is a GAN architecture, which includes a generative color model Gc and a color discriminative model Dc.”), 
comprising: forming a first model and a second model; [wherein one or more of the first model and second model is a white-box explainable model] (see page 1; figure 1 and page 2; figure 2, wherein first model is the input dataset of different parts of clothing and second model is the partitioned embedding network more explained in figure 2, both models are interpretable which corresponds to explainable); 
generating [synthetic] data from the first model and inputting the synthetic data and/or an input dataset to the second model, and forming an explainable model (see page 3 left column second paragraph, “Figure 2 shows framework of the interpretable partitioned embedding network. The whole embedding network is an auto-encoder network which embeds items of outfits into another feature space. The whole encoder network is composed of attribute encoder networks Enet 1, Enet 2, ..., Enet N, which embeds an original item into different parts rk, k ∈ {1, 2, ..., N} of whole embedding. The decoder network DNet decodes an whole embedding back to original image. In the process of decoding, attributes networks Anet 1, Anet 2, ..., Anet N −1 and labels Label 1, Label 2, ..., Label N − 1 serve to learn useful features which are related to corresponding attributes”, 
    PNG
    media_image1.png
    440
    1100
    media_image1.png
    Greyscale
), 
the explainable model comprising one or more of an explainable autoencoder and an explainable generative adversarial network based on an output of the second model associated with the synthetic data and/or an input dataset (see page 3 left column second paragraph, “Figure 2 shows framework of the interpretable partitioned embedding network. The whole embedding network is an auto-encoder network [explainable autoencoder] which embeds items of outfits into another feature space. The whole encoder network is composed of attribute encoder networks Enet 1, Enet 2, ..., Enet N, which embeds an original item into different parts rk, k ∈ {1, 2, ..., N} of whole embedding. The decoder network DNet decodes an whole embedding back to original image. In the process of decoding, attributes networks Anet 1, Anet 2, ..., Anet N −1 and labels Label 1, Label 2, ..., Label N − 1 serve to learn useful features which are related to corresponding attributes”, also see page 4, right col first paragraph, “we adopt Generative adversarial nets(GAN) [9] [explainable generative adversarial network] to extract color embedding. So, the color attribute supervised network Anet 1 is a GAN architecture, which includes a generative color model Gc and a color discriminative model Dc. [output of the second model associated with the synthetic data and/or an input dataset, see also fig. 2, the interpretable partitioned embedding network provides an output that teaches this limitation]”), 
wherein the training comprises identifying a plurality of partitions associated with the synthetic data and the input dataset (see page 7 right column last paragraph under section 4.3, “we adopt clustering method to validate the discriminative ability of the encoded attributes embedding. After finishing training of the whole network, we use encoding network to extract the embedding of items. Then, we use k-means methods to cluster attributes corresponding part of embedding. Figure 7 gives some random picked visual clustering results.”), wherein the partitions are arranged in a hierarchy (see figure 8, weights are arranged in hierarchy, also page 8 section 4.4, “our model can give a series of specified attribute items with interpretable matching scores for users to choose. Figure 5 shows some ordered recommended matching items with five composition score. For example, sum composition score of the recommended hat in purple dashed box is 51.87. Weight composition score in blue box is 16.45. Attributes matching scores corresponding to color, shape and remaining attributes are 14.36, 11.74 and 9.32, respectively”, also see page 5 section 3.2, describing how the weights are being sets for matching outfits); 
extracting partition information from the explainable model and identifying a plurality of feature attributions associated with a plurality of features of the input dataset, and generating one or more explanations based on the partition information and the feature attributions (see page 8, section 5, “we propose a partitioned embedding network, which can extract interpretable embedding from items. With attributes label as the constraint, different parts of embedding are restrained to related to corresponding attributes. With multi-independent constraint, different parts of embedding are restrained to only related to corresponding attributes. Then, using the extracted partitioned embeddings, a composition graph with attributes matching map are built. When users specify their preference attributes, such as color and shape, our model can recommend desirable outfit with interpretable attributes matching scores.”).

Feng do not specifically teach wherein one or more of the first model and second model is a white-box explainable model; and generating synthetic data from the first model and inputting the synthetic data and/or an input dataset to the second model.
Papernot teaches wherein one or more of the first model and second model is a white-box explainable model (see page 517, under Defensive distillation: “For each of them, we measure the success of the fast gradient sign attack (i.e., the Goodfellow et al. algorithm) directly performed on the distilled oracle—as a baseline corresponding to a white-box attack—and using a substitute DNN trained with synthetic data as described throughout the present paper. The results are reported in Figure 12 for different values of the input variation parameter ε on the horizontal axis. We find that defensive distillation defends against the fast gradient sign method when the attack is performed directly on the distilled model, i.e. in white-box settings.”); and generating synthetic data from the first model and inputting the synthetic data and/or an input dataset to the second model (see page 506, abstract, “Our attack strategy consists in training a local model to substitute for the target DNN, using inputs synthetically generated by an adversary and labeled by the target DNN.”, also introductions and also page 508, “The strategy is to learn a substitute for the target model using a synthetic dataset generated by the adversary and labeled by observing the oracle output.”).
Both Feng and Papernot pertain to the problem of encoding data using white box and black box model, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Feng and Papernot to use synthetic data with white box models. The motivation for doing so would be to detect misclassified data “Our attack strategy consists in training a local model to substitute for the target DNN, using inputs synthetically generated by an adversary and labeled by the target DNN. We use the local substitute to craft adversarial examples, and find that they are misclassified by the targeted DNN” (See Papernot, Abstract).

Regarding claim 3. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches further comprising a class selection input parameter, wherein the explanation corresponds to an output class indicated by the class selection input parameter (see page 4, section 3.1.1, “we split attributes into 4 classes and rank them as follow: category, color, shape, texture and remaining attributes (texture, style and others). Thus, in the experiment, we split the whole dataset into different groups according to the category. So, the number of attribute N equals to 3. Enet 1, Enet 2, Enet 3 are encoding networks of the color attribute, shape attribute and remaining attributes( texture, style and so on), respectively. Anet 1, Anet 2, Anet 3 are supervised networks of the color attribute, shape attribute and remaining attributes, respectively. P Net 1, P Net 2, P Net 3 are partitioning network of color attribute, shape attribute and remaining attributes, respectively.”).

Regarding claim 5. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches wherein the first model is a generator and the second model is a discriminator, wherein one of the generator and discriminator comprises an explainable architecture, and wherein the method further comprises training an occupancy measure of a policy by using explanations from the discriminator to train the first model (see page 4, “we adopt Generative adversarial nets(GAN) [9] to extract color embedding. So, the color attribute supervised network Anet 1 is a GAN architecture, which includes a generative color model Gc and a color discriminative model Dc. Input and output of network Gc are Part 1 and corresponding color themes, respectively. Input and output of network Dc are color themes and a discriminant value, respectively. The architectures of these two networks are summarized in Table 1.”).

Regarding claim 8. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches wherein the explanation is based on one or more scenarios selected from a set of: what-if, what-if-not, counterfactual, but-for, and conditional scenarios, wherein each explanation identifies one or more cost metrics associated with a plurality of variables associated with the input (see page 2 section 3.1 going into page 3, “where ri corresponds to different parts of embedding and N is the total number of attributes. Condition P(ri |{rj , j 6= i}) = P(ri) implies that ri does not depend on {rj , j 6= i}. Figure 2 shows framework of the interpretable partitioned embedding network.”, also see page 8, “users can specify their preferred attributes, such as “color=red” and “shape=circle”, our model can give a series of specified attribute items with interpretable matching scores for users to choose. Figure 5 shows some ordered recommended matching items with five composition score.”, i.e. cost metric from specification ¶ 212 can be interpreted as any change metric).

Regarding claim 9. 
Feng and Papernot teaches the method of claim 1, 
Papernot teaches further comprising identifying a symbolic model comprising a set of rules, a formal language, a neuro-symbolic model, or a logical model to generate synthetic data, and identifying a constraint model comprising one or more of a statistical dataset, causal dataset, and symbolic dataset, wherein the symbolic model comprises one or more actions, metrics, conditions, constraints, actions, triggers, and events implemented as one or more of abductive logic, inductive logic, deductive logic, and causal logic (see page 506, abstract, “Our attack strategy consists in training a local model to substitute for the target DNN, using inputs synthetically generated by an adversary and labeled by the target DNN.”, also introductions and also page 508, “The strategy is to learn a substitute for the target model using a synthetic dataset generated by the adversary and labeled by observing the oracle output.”).
The motivation utilized in the combination of claim 1, super, applies equally as well to claim 9.

Regarding claim 10. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches wherein the explainable model, first model, and second model are implemented on at least one of a digital electronic circuit, analog circuit, a digital-analog hybrid, integrated circuit, application specific integrated circuit (ASIC), field programmable gate array (FPGA), neuromorphic circuit, optical circuit, optical-electronic hybrid, spiking neurons, spintronics, memristors, a distributed architecture, and quantum computing hardware (see page 5, “All the prediction networks share the same architecture. Input and output of prediction network… a Convolution-BatchNorm-ReLU layer with i filters. CDj denotes a Convolution-Batch-Norm-Drop-out-ReLU layer with a dropout rate of 30% and j filters. DCk denotes a deconvolution-ReLU layer with k filters, and F Ct denotes a Full Connection with t neuron”, teaches spiking neurons); 
wherein the one or more explainable models are implemented as one or more distributed explainable models arranged to be processed in parallel (see page 3, figure two, where all models are implemented in parallel); 
and wherein each distributed explainable model is configured to split a dataset into multiple subsets of data for training the multiple explainable models, wherein the one or more explainable models comprise hybrid models comprising one or more of: an explainable artificial intelligence model, an explainable neural network, an explainable transducer transformer, an explainable reinforcement learning model, an explainable spiking neural network, explainable memory network, and/or an interpretable neural network (see page 4, “we split attributes into 4 classes and rank them as follow: category, color, shape, texture and remaining attributes (texture, style and others). Thus, in the experiment, we split the whole dataset into different groups according to the category. So, the number of attribute N equals to 3. Enet 1, Enet 2, Enet 3 are encoding networks of the color attribute, shape attribute and remaining attributes( texture, style and so on), respectively. Anet 1, Anet 2, Anet 3 are supervised networks of the color attribute, shape attribute and remaining attributes, respectively. P Net 1, P Net 2, P Net 3 are partitioning network of color attribute, shape attribute and remaining attributes, respectively”, i.e. wherein interpretable neural network is taught), 
wherein one data part is configured to implement one model, while another data part is configured to implement another model; and wherein the one model and another model are combined to form an aggregate model (see page 3 figure 2, all data parts are implemented in parts and then combined, also see page 4, “we split attributes into 4 classes and rank them as follow: category, color, shape, texture and remaining attributes (texture, style and others). Thus, in the experiment, we split the whole dataset into different groups according to the category. So, the number of attribute N equals to 3. Enet 1, Enet 2, Enet 3 are encoding networks of the color attribute, shape attribute and remaining attributes( texture, style and so on), respectively. Anet 1, Anet 2, Anet 3 are supervised networks of the color attribute, shape attribute and remaining attributes, respectively. P Net 1, P Net 2, P Net 3 are partitioning network of color attribute, shape attribute and remaining attributes, respectively”, i.e. wherein interpretable neural network is taught).

Regarding claim 12. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches further comprising one or more neuro-symbolic conditional constraints within the white-box explainable model, wherein the neuro-symbolic constraints are linked with a previous historic rate of activation and are implemented as one or more symbolic rules or system of symbolic expressions, polynomial expressions, Boolean logic rules, first order logic, second order logic, propositional logic, predicate logic, modal logic, probabilistic logic, many-valued logic, fuzzy logic, intuitionistic logic, non-monotonic logic, non-reflexive logic, quantum logic, paraconsistent logic, conditional and non-conditional probability distributions, joint probability distributions, state-space and phase-space transforms, integer/real/complex/quaternion/octonion transforms, Fourier transforms, Walsh functions, Haar and non-Haar wavelets, generalized L2 functions, fractal-based transforms, Hadamard transforms, Type 1 and Type 2 fuzzy logic, difference analysis, data structure that references features and variables accessible to the one or more white-box explainable models and one or more associated taxonomies, ontologies, and causal models, and/or knowledge graph networks (see page 517, under Defensive distillation: “For each of them, we measure the success of the fast gradient sign attack (i.e., the Goodfellow et al. algorithm) directly performed on the distilled oracle—as a baseline corresponding to a white-box attack—and using a substitute DNN trained with synthetic data as described throughout the present paper. The results are reported in Figure 12 for different values of the input variation parameter ε on the horizontal axis. We find that defensive distillation defends against the fast gradient sign method when the attack is performed directly on the distilled model, i.e. in white-box settings.”).

Regarding claim 14. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches further comprising sending the explanation to a workflow system, and receiving feedback data from the workflow system and updating the explainable autoencoder model based on the feedback data, wherein the workflow is integrated with one or more of a robotic process automation system, decision support system, or a data lake system, wherein the explainable model is configured to be used as the basis or part of a practical data privacy preserving Al system implementation, wherein primary data privacy preserving solutions for Al is classified under four categories: differential privacy, secure multi-party computation. federated learning, and homomorphic encryption (see page 8 under section 4.5, “Then, the fashion composition graph is updated following Eq.(6) with α > 1. In the experiments, we classify our whole outfit dataset into four parts according to years: dataset1(2007-2009), dataset2(2010-2012), dataset3(2013- 2015), dataset4(2016-2017). We use our proposed iterated model with dataset1(2007-2009) as the basic dataset to get initial outfit composition graph. Then, by constantly adding new dataset into the basic dataset, we can get new outfit composition graph, by which fashion trend is kept up with. Figure 9 gives the visual most popular outfit along years. We can see that our iterated model can keep up with fashion trends tightly.”).

Regarding claim 15. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches wherein the white-box explainable model is an explainable structural causal model configured to detect bias between one or more causal variables, and further comprises an Explanation Structure Model (ESM) comprising: an explainable model, a Statistical Structural Model for modelling statistical relationships, a Causal Structural Model for modelling causal relationships, and a Symbolic Structural Model for modelling symbolic and logical relationships; or the neural network is configured to be used to input, output and process Explanation Structure Models together with an Explanation Output Template (EOT) to create Machine and Human Readable Explanations (see page 4, “we adopt Generative adversarial nets(GAN) [9] to extract color embedding. So, the color attribute supervised network Anet 1 is a GAN architecture, which includes a generative color model Gc and a color discriminative model Dc. Input and output of network Gc are P art 1 and corresponding color themes, respectively. Input and output of network Dc are color themes and a discriminant value, respectively. The architectures of these two networks are summarized in Table 1.”).

Regarding claim 16. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches wherein an AutoXAl system is configured to adapt the explainable model to one or more specific application domains or tasks, and wherein the AutoXAI system is adapted to provide a practical solution to the incorporation of meta-learning systems within the explainable model, and wherein the explainable model is further configured to be trained to learn one or more suggested actions for a given user with a specific context which lead to a change in outcome while minimizing a total cost of actions (see abstract, “The auto-encoder module serves to encode all useful information into the embedding. In the supervised attributes module, multiple attributes labels are adopted to ensure that different parts of the overall embedding correspond to different attributes. In the multi-independent module, adversarial operation are adopted to fulfill the mutually independent constraint. With the interpretable and partitioned embedding, we then construct an outfit composition graph and an attribute matching map. Given specified attributes description, our model can recommend a ranked list of outfit composition with interpretable matching scores”), 
wherein the suggested actions comprise a sequence that leads to a desired goal, and wherein the explainable model is configured to utilize a nearest- neighbor method for providing a plurality of actual examples of applications that have had the desired goal or outcome or a hypothetical average of the applications, wherein the nearest- neighbor methods utilize one or more partition hierarchy structures within the explainable model for generating examples from a same partition, or from a nearby partition or from a partition that is further away from a current partition (see page 5, “After obtaining the interpretable and partitioned embeddings, for each category, every attribute class corresponding parts of embeddings are clustered into several clusters. In the process of building fashion outfit graph G, an attribute composition score map M of different attributes is also built.”),
 and wherein the explainable model is further configured to rank and prioritize possible changes in variables and present to a user or to an automated process in the form of an Identify-Assess-Recommend-Resolve framework (see page 8, section 4.4, “Figure 5 shows some ordered recommended matching items with five composition score. For example, sum composition score of the recommended hat in purple dashed box is 51.87. Weight composition score in blue box is 16.45. Attributes matching scores corresponding to color, shape and remaining attributes are 14.36, 11.74 and 9.32, respectively”), 
and wherein the explainable model is further configured to utilize one or more optimization methods for generating scenario-based explanations, wherein the optimization methods comprise Multiple Objective Optimization (MOO), Pareto Front Methods, Particle Swarm Optimization, Genetic Algorithms, Bayesian Optimization, Evolutionary Strategies, Gradient Descent techniques and/or Monte Carlo Simulation (see page 3, describing improving loss functions to improve predictability, also see page 5 figure 4, improving different outfit scenarios using weights, “With these cluster centers as vertexes, edges and weights of fashion composition graph are learned from outfit dataset. Meanwhile, attributes maps between items are built, which model significance of different attributes.”), 
and wherein encoding-decoding information for the explainable model are fully or partially linked to attribution values and data stored in an Explanation Structure Model (see page 3, figure 2, “The auto-encoder module serves to encode all useful information into the embedding. It is composed of encoder networks Enet 1, Enet 2, ..., Enet N and decoder network DNet.”).

Regarding claim 17. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches further comprising applying a linear or non-linear transformation from one or more of: a polynomial expansion, Fourier transform, continuous data bucketization, Walsh functions, state-space and phase-space transforms, Haar and non-Haar wavelets, generalized L2 functions, fractal-based transforms, Hadamard transforms, Type 1 and Type 2 fuzzy logic, knowledge graph networks, categorical encoding, topological transforms of Kolmogorov/Frechet/Hausdorff/Tychonoff spaces, difference analysis, normalization, and standardization (see page 7, “Logistic matrix G are then transformed to z-scores matrix Z = (zij )16i,j6n by using a simple scaling in the form of Z = λ∗ G where coefficient λ is determined by linear regression between z-scores and corresponding logistic values.”).

Regarding claim 18. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches wherein each partition comprises a local model, and wherein one or more coefficients from the local model provide a local explanation and/or a global explanation, wherein each partition represents a concept or a single category of data, and wherein each partition comprises at least one of boundary information, observed and expected data distributions; meta-data, and constraints, and wherein each partition comprises a named reference label, wherein each named reference label comprises descriptive information and/or additional meta-data and links to external taxonomies, ontologies, and models (see page 2, “three primary contributions: 1) We present a partitioned embedding network, which can extract interpretable embeddings of fashion outfit items. 2) We put forward a weakly-supervised fashion outfit composition model, which depends solely on a large number of outfits without quality scores of outfits as others. Besides, our model can be extended to a dataset with annotated quality scores. 3) An iterative and customized fashion outfit composition scheme is given. Since fashion trends alter directions quickly and dramatically, our model can keep up with the fashion trends by easily incorporating new fashion outfit dataset.”), 
wherein the named reference label further comprises symbolic expressions and/or formulas of the form of: Conjunctive Normal Form (CNF) rules Boolean logic, first order logic, second order logic, propositional logic, predicate logic, modal logic, probabilistic logic, many- valued logic, fuzzy logic, intuitionistic logic, non-monotonic logic, non-reflexive logic, quantum logic, or paraconsistent logic, for providing an explanation of a set or sequence of decisions that resulted in an execution of a current component in the explainable model (see page 2, “we propose an interpretable partitioned embedding method to achieve customized fashion outfit composition. In section 3.1, the partitioned embedding network is firstly presented how to partition an embedding into interpretable parts which correspond to different attributes. Then, we introduce how to build composition relationship in our proposed composition graph and attributes maps with the interpretable and partitioned embedding.”, also see figure 2); 
and wherein the explainable model is configured to utilize an invariance of the named reference labels under dynamical processes to generate stable, long-term explanations of one or more dynamics occurring within the explainable model without recoding knowledge or retraining explanatory methods (see pages 8 going to page 9, “we propose a partitioned embedding network, which can extract interpretable embedding from items. With attributes label as the constraint, different parts of embedding are restrained to related to corresponding attributes. With multi-independent 8 constraint, different parts of embedding are restrained to only related to corresponding attributes. Then, using the extracted partitioned embeddings, a composition graph with attributes matching map are built. When users specify their preference attributes, such as color and shape, our model can recommend desirable outfit with interpretable attributes matching scores.”).

Regarding claim 19. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches further comprising generating a set of [synthetic] training data from the input dataset, and inputting the synthetic training data to a [black-box] model and partitioning an output of the [black-box] model to form an explainable generator or explainable discriminator model and wherein the explainable generator uses a noise variable to sample from a desired distribution (see page 4, right col first paragraph, “we adopt Generative adversarial nets(GAN) [9] to extract color embedding. So, the color attribute supervised network Anet 1 is a GAN architecture, which includes a generative color model Gc and a color discriminative model Dc.”, also see figure 2, 
    PNG
    media_image1.png
    440
    1100
    media_image1.png
    Greyscale
)
and further comprising one or more of: using causal generative adversarial network based generation, providing a simulation using the explainable architecture and a hierarchical partition based model within the explainable architecture, or providing a simulation using explainable generative adversarial imitation learning (see abstract, “With the interpretable and partitioned embedding, we then construct an outfit composition graph and an attribute matching map. Given specified attributes description, our model can recommend a ranked list of outfit composition with interpretable matching scores. Extensive experiments demonstrate that 1) the partitioned embedding have unmingled parts which corresponding to different attributes and 2) outfits recommended by our model are more desirable in comparison with the existing methods.”, i.e. a hierarchical partition based model within the explainable architecture).
Papernot teaches black-box models  (see page 506, “we introduce the first demonstration that black-box attacks against DNN classifiers are practical for real-world adversaries with no knowledge about the model. We assume the adversary (a) has no information about the structure or parameters of the DNN, and (b) does not have access to any large training dataset. The adversary’s only capability is to observe labels assigned by the DNN for chosen inputs, in a manner analog to a cryptographic oracle.”); and generating synthetic data (see page 506, abstract, “Our attack strategy consists in training a local model to substitute for the target DNN, using inputs synthetically generated by an adversary and labeled by the target DNN.”, also introductions and also page 508, “The strategy is to learn a substitute for the target model using a synthetic dataset generated by the adversary and labeled by observing the oracle output.”).
The motivation utilized in the combination of claim 1, super, applies equally as well to claim 19.

Regarding claim 20. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches further comprising encoding, decoding, modeling, reproducing, and/or generating at least one data distribution, the at least one data distribution comprising one or more of Normal, Binomial, Bernoulli, Hypergeometric, Beta-Binomial, Discrete Uniform, Poisson, Negative Binomial, Geometric, Lognormal, Beta, Gamma, Uniform, Exponential, Weibull, Double Exponential, Chi-Squared, Cauchy, Fisher-Snedecor, and Student T distributions (see page 3 left column second paragraph, “Figure 2 shows framework of the interpretable partitioned embedding network. The whole embedding network is an auto-encoder network which embeds items of outfits into another feature space. The whole encoder network is composed of attribute encoder networks Enet 1, Enet 2, ..., Enet N, which embeds an original item into different parts rk, k ∈ {1, 2, ..., N} of whole embedding. The decoder network DNet decodes an whole embedding back to original image. In the process of decoding, attributes networks Anet 1, Anet 2, ..., Anet N −1 and labels Label 1, Label 2, ..., Label N − 1 serve to learn useful features which are related to corresponding attributes).

Regarding claim 21. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches further comprising splitting and/or merging a plurality of overlapping and/or non-overlapping partitions from the hierarchical partition structure, wherein the partitions are split and/or merged based on a level of detail or a scale factor, and wherein the hierarchical partition structure comprises a graph-based method comprising one or more of: trees, graphs, Resource Description Framework (RDF) trees, RDF graphs, hypergraphs, and simplicial complexes; wherein the graph-based methods comprise: a graph-regularized auto-encoder; an iterative generative graph modeling method; a Deep Neural Network for Graph Representation; a Structural Deep Network Embedding, and/or a spectral autoencoder method, or wherein the partitions are computed dynamically within the one or more explainable autoencoders (see page 5,  under section 3.2 fashion outfit composition, “Considering that some matching items may appear many times in different outfits, we propose a fashion composition graph to model matching relationship in outfit. For each category, we first cluster all items into Np cluster centers Pk, k ∈ {1, 2, 3, ..., Np} according to color embedding. Then, for each cluster Pk, items that belongs to it is clustered into Nq cluster centers Qk, k ∈ {1, 2, 3, ..., Nq} according to shape embedding.”).

Regarding claim 22. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches further comprising providing the explanations to one or more sub- components of the first model or the second model to provide feedback or to update at least one internal state, and wherein the first model or second model further comprise a model interpretation comprising at least one of a basic interpretation, an explanatory interpretation, or a meta-explanatory interpretation (see page 3, “Figure 2 shows framework of the interpretable partitioned embedding network. The whole embedding network is an auto-encoder network which embeds items of outfits into another feature space.”).

Regarding claim 25. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches further comprising generating a probability associated with a plurality of input samples using a discriminator, wherein the input samples correspond to one or more tasks that are associated with one or more input features and comprise a plurality of outputs corresponding to outputs for the corresponding tasks (see page 4, “we adopt Generative adversarial nets(GAN) [9] to extract color embedding. So, the color attribute supervised network Anet 1 is a GAN architecture, which includes a generative color model Gc and a color discriminative model Dc. Input and output of network Gc are P art 1 and corresponding color themes, respectively. Input and output of network Dc are color themes and a discriminant value, respectively. The architectures of these two networks are summarized in Table 1.”), 
and further comprising sequence data comprising a plurality of data points containing feature data in one or more sequential formats comprising one or more of: 2D data, 3D data, multi- dimensional data arrays, transactional data, time series, digitized samples, sensor data, image data, hyper-spectral data, natural language text, video data, audio data, haptic data, LIDAR data, RADAR data, and SONAR data (see figure 2, images for outfits corresponds to 2D images),
wherein the data points comprise one or more associated labels indicating an output value or classification for a specific data point or a continuous or non- continuous interval of data points, and wherein a plurality of data point sequences are identified from an internal and/or external process configured to output one or more of synthetic data points, perturbed data, sampled data, and transformed data (see page 5, Figure 4. Fashion outfit composition graph. In the graph, all items are classified into five classes according to the category. For each category, items are clustered into different cluster centers according to attributes’ importance.).

Regarding claim 26. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches further comprising injecting human knowledge into the explainable model, wherein the human knowledge creates or alters one or more rules or partitions, and wherein the created or altered rule or partition is static and unchangeable by the explainable model, and wherein the human knowledge is expressed as a knowledge graph comprising nodes that describe human defined entities, and edges that describe a relationship between nodes (see page 8, “The proposed technique enable us to keep up with the fashion trend along time. When new trend outfit dataset joints, old W of composition graph is divided by √ Nm, where Nm is the max weight of the graph. Then, the fashion composition graph is updated following Eq.(6) with α > 1. In the experiments, we classify our whole outfit dataset into four parts according to years: dataset1(2007-2009), dataset2(2010-2012), dataset3(2013- 2015), dataset4(2016-2017). We use our proposed iterated model with dataset1(2007-2009) as the basic dataset to get initial outfit composition graph”); 
and wherein each node in the knowledge graph comprises one or more taxonomy identifiers that contribute to a classification of knowledge in the knowledge graph, wherein the knowledge graph comprises multiple taxonomies; and wherein one or more taxonomy identifiers are configured to fuse a plurality of knowledge graphs together (see page 8 going into 9, “Then, using the extracted partitioned embeddings, a composition graph with attributes matching map are built. When users specify their preference attributes, such as color and shape, our model can recommend desirable outfit with interpretable attributes matching scores.”).

Regarding claim 28. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches further comprising forming a backmap by tracing the feature attributions back to the input dataset or synthetic data to identify a relationship between the feature attributions and an output (see page 3, “The decoder network DNet decodes an whole embedding back to original image. In the process of decoding, attributes networks Anet 1, Anet 2, ..., Anet N −1 and labels Label 1, Label 2, ..., Label N − 1 serve to learn useful features which are related to corresponding attributes.”).

Regarding claim 29. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches further comprising forming an explanation output template (EOT) or an explanation structure model (ESM) within an explanation and interpretation generation system (EIGS) and outputting the explanation based on the partitioning information or one or more internal coefficients of the explainable model, and further comprising forming an explanation scaffolding from an output produced by the first model and/or second model; and transmitting the explanation scaffolding to an interpreter, wherein the interpreter is an end-user or a component within one or more explainable models (see figure 1, 
    PNG
    media_image2.png
    187
    588
    media_image2.png
    Greyscale
, “our model can recommend outfit composition with interpretable matching scores.”).

Regarding claim 30. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches further comprising implementing a graph-based method comprising at least one of: a graph-regularized auto-encoder (GAE), iterative generative graph modeling method, the Graphite method, Deep Neural Networks for Graph Representations (DNGR), Structural Deep Network Embedding (SDNE), and spectral autoencoder methods configured to integrate and interface the explainable auto-encoder with one or more Explainable Machine Learning systems that utilize graphs, Resource Description Framework (RDF) tree, RDF graph, hypergraphs or simplicial complexes (see page 2 section 3, “we introduce how to build composition relationship in our proposed composition graph and attributes maps with the interpretable and partitioned embedding.”, also page 5 section 3.2, “a fashion composition graph to model matching relationship in outfit. For each category, we first cluster all items into Np cluster centers Pk, k ∈ {1, 2, 3, ..., Np} according to color embedding” and figure 4), 
wherein the training dataset is formed using at least one of: a causal generative adversarial network; a hierarchical partition-based model; and an explainable generative Adversarial Imitation Learning model (see page 4 section 3.1.1, “, we adopt top-5 extracted color themes of an item as the color label. In the experiment, we adopt Generative adversarial nets(GAN) [9] to extract color embedding. So, the color attribute supervised network Anet 1 is a GAN architecture, which includes a generative color model Gc and a color discriminative model Dc. Input and output of network Gc are P art 1 and corresponding color themes, respectively. Input and output of network Dc are color themes and a discriminant value, respectively. The architectures of these two networks are summarized in Table 1.”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. ("Interpretable Partitioned Embedding for Customized Fashion Outfit Composition", Alibaba Group, 2017) in view of Papernot et al. (“Practical Black-Box Attacks against Machine Learning”, Association for Computing Machinery, pages = {506–519}, 2017) in view of Al-Muhaini et al. (“Minimal Cut Sets, Petri Nets, and Prime Number Encoding in Distribution System Reliability Evaluation”, © 2012 IEEE)

Regarding claim 4. 
Feng and Papernot teaches the method of claim 1, 
Feng teach further comprising forming a behavioral model framework comprising a hierarchy of behavioral models, wherein each behavioral model comprises a plurality of conditional constraints configured to trigger a plurality of actions (see page 2 section 3.1 going into page 3, “where ri corresponds to different parts of embedding and N is the total number of attributes. Condition P(ri |{rj , j 6= i}) = P(ri) implies that ri does not depend on {rj , j 6= i}. Figure 2 shows framework of the interpretable partitioned embedding network.”, also see page 8, “users can specify their preferred attributes, such as “color=red” and “shape=circle”, our model can give a series of specified attribute items with interpretable matching scores for users to choose. Figure 5 shows some ordered recommended matching items with five composition score.”), 
Feng and Papernot  do not teach further comprising verifying the at least one of the explainable autoencoder, the first model, and the second model, wherein verification is based on at least one of: a Temporal Logic of Actions, Abstract Machine Notation, Petri Nets, Computation Tree Logic Kripke semantics, or Alexandrov topologies.
Al-Muhaini teach further comprising verifying the at least one of the explainable autoencoder, the first model, and the second model, wherein verification is based on at least one of: a Temporal Logic of Actions, Abstract Machine Notation, Petri Nets, Computation Tree Logic Kripke semantics, or Alexandrov topologies (see page 4, under Petri Nets, “Petri nets provide a graphical representation of a system and the behavior of the system can be analyzed by the movements of tokens. The classical Petri net can be modeled as four sets: PN= (P, T, I, O), where P and T are the places and transitions, I and O are the transition input and output arc weights.”).
Feng, Papernot and Al-Muhaini pertain to the problem of encoding distribution data, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Feng, Papernot and Al-Muhaini to verify the models used in Feng using Petri Nets. The motivation for doing so would be to identify ties in different sets “The proposed method is based on the identification of circuit minimal tie sets using the concept of Petri nets.” (See Al-Muhaini, Abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. ("Interpretable Partitioned Embedding for Customized Fashion Outfit Composition", Alibaba Group, 2017) in view of Papernot et al. (“Practical Black-Box Attacks against Machine Learning”, Association for Computing Machinery, pages = {506–519}, 2017) in view of Cronin et al. (US 20140280193 A1)

Regarding claim 6. 
Feng and Papernot teaches the method of claim 1, 
Feng and Papernot do not teach further comprising forming an audit log comprising a plurality of decisions and path traces associated with a behavior of the explainable at least one of the explainable autoencoder, first model, and second model, wherein the audit log is stored in a system of record, a distributed ledger, a non-fungible token, a blockchain, or a database.
Cronin teaches further comprising forming an audit log comprising a plurality of decisions and path traces associated with a behavior of the explainable at least one of the explainable autoencoder, first model, and second model, wherein the audit log is stored in a system of record, a distributed ledger, a non-fungible token, a blockchain, or a database (see ¶ 566, “the user interface described here permits the user to specify a historical date range which then enables the user to explore how data has changed over time or query the database in the perspective of a past date, resulting in query results returning the data as they were at the past date, rather than as they exist in the present. The methodologies described herein use a separate object to that database updates may be fully committed and further so that change and audit logs may be flushed without losing the historical data.”).
Feng, Papernot and Cronin pertain to the problem of encoding distribution data, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Feng, Papernot and Cronin to use audit logs stored in a database for the models used in Feng. The motivation for doing so would be to track behaver data for the purpose of identifying change in paths “the UI additionally provides functionality to track available sponsors, such as satisfied customers or high level executives that can speak with a potential customer in an effort to improve the likelihood of success for a given sales opportunity..” (See Cronin, ¶ 558).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. ("Interpretable Partitioned Embedding for Customized Fashion Outfit Composition", Alibaba Group, 2017) in view of Papernot et al. (“Practical Black-Box Attacks against Machine Learning”, Association for Computing Machinery, pages = {506–519}, 2017) in view of Ji et al. (US 20180197081 A1).

Regarding claim 7. 
Feng and Papernot teaches the method of claim 1, 
Feng and Papernot do not teach further comprising applying a combination of a quantization, pruning, and instability reduction methods to at least one of the model, first model, and second model.
Ji teaches further comprising applying a combination of a quantization, pruning, and instability reduction methods to at least one of the model, first model, and second model (see ¶ 35, “FIG. 5 depicts a Table 500 that sets forth a comparison in the reduction in weights for each layer of the VGG 16 architecture 100 that is obtained for different quantizing techniques. At 501, the Sun technique of uniform quantization of 4096 clusters per layer. At 502, the Sun technique that uses a K-means non-uniform quantization technique shows a reduction in clusters for each layer in comparison to the Sun technique indicated at 501. At 503, the results of a Pruning with K-means and a random initialization technique are shown. It should be noted that the technique indicated at 503 was referred to in the description of FIG. 1 as a benchmark that sets 256 quantization levels for convolutional layers and 32 quantization levels for fully connected layers for the VGG 16 architecture. Further improvement in the reduction of weights per layer is shown at 504, which uses a Pruning with K-means and a log-space initialization technique. At 505, still further improvement is provided by Song's technique of using K-means with linear initialization. At 506, continued improvement is provided by a technique that uses Pruning and K-means with a linear initialization and benchmark cluster merging (FIG. 6).”).
Feng, Papernot and Ji pertain to the problem of clustering data using NN, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Feng, Papernot and Ji to use a combination of a quantization, pruning, and instability reduction for the models used in Feng. The motivation for doing so would be to reduce error data “The quantizing module requantizes the layer based on the reduced predetermined number of clusters for the layer and the cluster-number reduction module further determines another layer having a clustering error that is a minimum of the clustering errors of the plurality of quantized layers and reduces the predetermined number of clusters for the another layer until a recognition performance of the deep-learning network has been reduced by a predetermined threshold.” (See Ji, Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. ("Interpretable Partitioned Embedding for Customized Fashion Outfit Composition", Alibaba Group, 2017) in view of Papernot et al. (“Practical Black-Box Attacks against Machine Learning”, Association for Computing Machinery, pages = {506–519}, 2017) in view of Rocchetto et al. (“Learning hard quantum distributions with variational autoencoders”, npj Quantum Information (2018)).

Regarding claim 11. 
Feng and Papernot teaches the method of claim 1, 
Feng teaches wherein the explainable autoencoder, first model, and second model are implemented as a quantum processing system configured to model quantum decoherence effects and one or more of a qubit state, qubit basis state, mixed states, Ancilla bit, and one or more quantum logic operators, wherein the quantum logic operators comprise one or more of a controlled-NOT, a controlled-swap, an Isling coupling gate, a Pauli gate, a Hadamard gate, or a Toffoli gate, and further comprising identifying one or more quantum annealing effects, wherein one or more of a Bernstein-Vazirani, Simon's algorithm, Deutsch-Jozsa algorithm, Shor's algorithm, Quantum Phase estimation algorithm, Grover's algorithm, Quantum Counting, Quantum Hamiltonian NAND trees, HHL algorithm, QAOA algorithm, VQE eingensolver, CQE eingensolver, and/or quantum matrix inversion algorithm is applied to one or more conditions, events, and/or triggers of the quantum behavioral model and one or more quantum transforms or quantum algorithm configured to predict and refine one or more boundary conditions of the behavioral model (see abstract, “representing and sampling from probability distributions of quantum states. Our representation is based on variational autoencoders, a type of generative model in the form of a neural network. We show that this model is able to learn efficient representations of states that are easy to simulate classically and can compress states that are not classically tractable. Specifically, we consider the learnability of a class of quantum states introduced by Fefferman and Umans”, i.e. simulate corresponds to behavior also see page 2, “we show that VAEs can learn efficient representations of computationally tractable states and can reduce the number of parameters required to represent an hard quantum state up to a factor 5. This improvement makes VAE states a promising tool for the characterization of early quantum devices that are expected to have a number of qubits that is slightly larger than what can be efficiently simulated using existing methods.”, i.e. VAE is the autoencoder learning quantum state the characterization of early quantum devices that are expected to have a number of qubits).
Feng, Papernot and Rocchetto pertain to the problem of variational autoencoders, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Feng, Papernot and Rocchetto to use quantum processing with qubit states to implement an autoencoder. The motivation for doing so would be to reduce error data “to learn efficient representations of states that are easy to simulate classically and can compress states that are not classically tractable. Specifically,we consider the learnability of a class of quantum states introduced by Fefferman and Umans. Such states are provably hard to sample for classical computers, but not for quantum ones, under plausible computational complexity assumptions. The good level of compression achieved for hard states suggests these methods can be suitable for characterizing states of the size expected in first generation quantum hardware.” (See Rocchetto, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IMAD KASSIM/Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129